IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ATKINSON & MULLEN TRAVEL, INC.   : No. 377 EAL 2014
AND ATKINSON & MULLEN TRAVEL II, :
LLC T/A APPLE VACATIONS,         :
                                 : Petition for Allowance of Appeal from the
                  Respondents    : Order of the Superior Court
                                 :
                                 :
           v.                    :
                                 :
                                 :
JOHN J. O'BRIEN, III, O'BRIEN &  :
O'BRIEN, LLP, O'BRIEN & O'BRIEN  :
ASSOCIATES, LOUIS TUCKER,        :
JACQUELINE TUCKER AND CHRISTINA :
TUCKER,                          :
                                 :
                  Petitioners    :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is DENIED.